FORM 10-K/AAmendment #1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 MARK ONE x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR o TRANSITION REPORT pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE TRANSITION PERIOD FROM N/A TO N/A Commission File Number: 000-16731 CROFF ENTERPRISES, INC. (Exact Name Of Registrant As Specified In Its Charter) Utah 3773 Cherry Creek Drive North, Suite 1025 Denver, Colorado 80209 State of Incorporation Address of principal executive offices Zip Code (303) 383-1555 87-0233535 Registrant’s telephone number, including area code I.R.S. Employer Identification Number Securities registered pursuant to Section 12(b) of the Act: 0 Securities registered pursuant to Section 12(g) of the Act: 551,244-Common $0.10 Par Value None Title of each class Name of each exchange on which registered Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES x NO o Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K/A. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YES o NO x As of March 1, 2007, the aggregate market value of the common voting stock held by non-affiliates of the Registrant, computed by reference to the average of the bid and ask price on such date was: $635,000. As of March 1, 2007, the Registrant had outstanding 551,244 shares of common stock (excludes 69,399 common shares held as treasury stock). TABLE OF CONTENTS Page PART I ITEM 1 BUSINESS: CURRENT EVENTS: CHANGE OF CONTROL AND SALE OF ASSETS 4 ITEM 2 PROPERTIES 13 ITEM 3 LEGAL PROCEEDINGS 20 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 PART II ITEM 5 MARKET FOR REGISTRANT’S SECURITIES, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 20 ITEM 6 SELECTED FINANCIAL DATA 22 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 27 ITEM 9A CONTROLS AND PROCEDURES 27 ITEM 9B OTHER INFORMATION 28 PART III ITEM 10 DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 28 ITEM 11 EXECUTIVE COMPENSATION 30 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 31 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 32 PART IV ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 33 SIGNATURES 34 EXHIBITS CERTIFICATIONS PURSUANT TO THESARBANES-OXLEY ACT OF 2002 2 Basis for 10-K Amendment The following 10-K/A is being filed by Croff Enterprises, Inc. “The company” or “Croff” to correct what the company regards as certain technical accounting disclosure matters. In all events, the company does not believe that the accounting changed any of the actual performance data, such as, net earnings, cash flowsor balance sheet data, but the changes were made primarily to conform to categorizations and description of certain financial information as requested by the SEC. Further, the company does not intend to, for the forgoing reasons, restate any of its prior financial statements or prior filings. Any person wishing to obtain a copy showing the specific amendments in the financial data and narrative information within the 10-K/A may obtain a copy identifying those changed sections from the company upon written request. 3 CROFF ENTERPRISES, INC. Annual Report on Form 10-K December 31, 2006 PART I ITEM 1.BUSINESS General Croff Enterprises, Inc. (“Croff” or the “Company”) is an independent energy company engaged in the business of oil and natural gas production, primarily through ownership of perpetual mineral interests and acquisition of producing oil and natural gas leases.The Company’s principal activity is oil and natural gas production from non-operated properties.Croff’s business strategy is focused on targeting opportunities that are of lower risk with the potential for stable cash flow and long asset life while seeking to keep operating costs low.The Company acquires and owns producing and non-producing leases and perpetual mineral interests in Alabama, Colorado, Michigan, Montana, New Mexico, North Dakota, Oklahoma, Texas, Utah and Wyoming. Over the past eleven years, the Company’s primary source of revenue has been oil and natural gas production from leases and producing mineral interests.Other companies operate all of the wells from which Croff receives revenues and Croff has no control over the factors which determine royalty or working interest revenues, such as markets, prices and rates of production.The Company presently participates as a working interest owner in 38 single wells and in 10 units of multiple wells.Croff holds small royalty interests in approximately 215 wells. Summary of Current and Subsequent Material Events – (Discussion of Exchange Agreement terminated on June 1, 2007). Croff Enterprises, Inc. announced on December 12, 2006, a now terminated Stock Equivalent Exchange Agreement providing for the acquisition of the Taiyun Rongan Business Trading Company Limited, hereafter “TRBT”, a Chinese corporation located in the city of Taiyun, Shanxi Province, in the People’s Republic of China. The stock equivalent Exchange Agreement (hereafter “exchange agreement”) provided for a change in control of Croff, a change in the business of Croff, and a new management team. The essential provisions of the exchange agreement provided for Croff to issue over 11 million new common shares (92.5%) of its common stock to the shareholders of TRBT in exchange for the acquisition of 80% of the outstanding equity and ownership interest in TRBT by Croff. In the event of the completion and closing of the Exchange Agreement, Croff would have owned eighty percent (80%) of all of the issued and outstanding equity interest of TRBT. TRBT owns a seventy-six percent (76%) interest in six shopping malls located in or around the city of Taiyun, China which is located approximately 400 kilometers west of Beijing, China. As a result, Croff would have owned approximately sixty-one percent (61%) net interest in the shopping malls as its sole assets. At closing, TRBT shareholders would have received and owned approximately 92.5% of the common shares of Croff and the Croff shareholders would have continued to hold approximately 7.5% of the then issued and outstanding common shares of Croff. As a provision of the exchange agreement, Mr. Gerald L. Jensen, Croff’s President, and his affiliated companies, the current principal shareholders of Croff, hereafter the “Croff Principals,” would have, subject to shareholder vote, acquired 67.2% of all of the Preferred B Oil and Gas assets from Croff in exchange for the conveyance to Croff of the 67.2% of the Class B Preferred Shares currently held by these Croff Principals. The Croff Principals would have exchanged three hundred sixty three thousand five hundred thirty five (363,535) shares, or 67.2% of the class
